Citation Nr: 0112922	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for schizophrenia, post-
traumatic stress disorder (PTSD), and a chronic low back 
disability.

The veteran provided oral testimony at a videoconference 
before the undersigned Member of the Board in July 1999, a 
transcript of which has been associated with the claims file.

In June 2000 the Board denied entitlement to service 
connection for PTSD and a low back disability, and remanded 
the claim of entitlement to service connection for 
schizophrenia to the RO for further development and 
adjudicative action.

The RO affirmed the denial of entitlement to service 
connection for schizophrenia in September 2000 and January 
2001, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Schizophrenia was not shown in active service nor 
disabling to a compensable degree during the first post 
service year.

2.  There is no competent medical evidence of record linking 
post service reported schizophrenia to active service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
schizophrenia.  In essence, she contends that she currently 
exhibits symptoms associated with schizophrenia which had 
their inception as a result of her period of active service, 
wherein she asserts she was raped on two occasions.  In the 
interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of her 
claim; and then proceed to analyze the issue and render a 
decision.


Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Service connection may also be granted for a disability which 
is proximately due, the result of, or aggravated by  a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2000); Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

If not shown during service, service connection may be 
granted for a psychosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   


Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.

Factual Background

The veteran's service medical records have been carefully 
reviewed.  The service medical records are silent as  to any 
evidence or finding of a psychiatric disability, including 
schizophrenia, during her period of active service.  

The report of medical examination dated in January 1985 and 
completed upon her entry into service, shows that upon 
clinical evaluation, her psychiatric evaluation was normal 
and there was no evidence of any personality deviation.  The 
associated report of medical history, also dated in January 
1985, shows that she did not indicate that she had ever had 
symptoms associated with a psychiatric disorder.

A periodic report of medical examination dated in August 1985 
shows that upon clinical evaluation, her psychiatric 
evaluation was normal and there was no evidence of 
personality deviation.  The associated report of medical 
history, also dated in August 1985, shows that she did not 
indicate that she had ever had symptoms associated with a 
psychiatric disorder.

The report of medical examination dated in July 1989 and 
completed upon her separation from active service, shows that 
upon clinical evaluation, her psychiatric evaluation was 
normal and there was no evidence of any personality 
deviation.  The report of medical history at that time shows 
the veteran denied having nervous trouble of any sort and the 
physician's summary showed she denied having any health 
problems at that time.

The postservice medical evidence including psychiatric 
treatment records first refer to the presence of an acquired 
psychiatric disability from the mid 1990's.  The veteran was 
primarily noted to have a schizophrenia process.  Also noted 
was a personality disorder.

A VA hospital record in June 1995 shows that apparently the 
veteran's treating psychiatrist believed she had a 
schizophrenic disability characterized at that point as 
schizophreniform disability.

A June 1995 VA medical record shows that based upon 
psychological testing and clinical observations and 
interventions with the veteran, it was determined that she 
exhibited more of a schizophreniform episode.  It was noted 
that it was not called schizophrenia due to the time factor, 
but that it was not a new problem and that she responded in a 
similar way after the gang rape when she was in the military.

In July 1995 the VA psychiatrist noted that if the claims 
file were looked into, it was apparent from her history that 
one year prior to service she showed evidence of disruptive 
behavior; however, when she was raped during service, her 
response to the rape was very similar to the response to a 
situation that recently brought her to the hospital after her 
son's accident.  He noted that it was his belief that the 
response now was a direct consequence of a schizophrenic 
process that started after she was raped in service.

VA outpatient treatment records dated from May 1996 to 
September 1996 show that the veteran reported being "gang 
raped" in the military on multiple occasions.  She was 
assessed as having emotional instability and being 
emotionally disconnected.  It was also noted that her chronic 
and severe psychiatric problems interfered with her social 
and occupational functioning.  Her schizophrenic symptoms 
were said to probably always require close scrutiny and 
periods of hospitalization.

In a statement dated in June 1996, the veteran noted that 
when she was stationed at Guantanamo Bay, Cuba during the 
first part of 1986, she was attacked by three to four 
marines.  She remembered being at a club and blacking out.  
She did not remember how she got back to her barracks.  After 
realizing what was happening she yelled out the window "Fire" 
"Help Me".  She reported telling some people about the 
incident, but did not know how to contact them.  

The barracks guards heard her scream, but did not 
investigate.  The base police told her not to report the 
event and to "keep her mouth shut".  She reported having 
other sexual assaults while in San Diego, California Naval 
base.  Her girlfriend and roommate told her to forget about 
the sexual assaults and to go to the clubs with them.  The 
clubs were also called "meat markets".

In a statement dated in June 1996, DLC noted the veteran said 
that some bad things had happened to her in the Navy which 
she did not want to talk about.

In a July 1996 statement the veteran's husband reported that 
in late 1990 she described having been raped along with 
another woman by Marines during active service.

In a statement dated in July 1996 the veteran's mother 
reported changes in her behavior after her return from the 
naval base in Cuba.  She noted that the veteran had a 
complete breakdown in May 1995.  Subsequently, for the first 
time the veteran told of being gang raped in service.

By rating action dated in November 1996, the RO, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for schizophrenia.  In March 1997, the veteran 
filed a timely notice of disagreement.

In November 1998, the veteran submitted an Appeal To Board Of 
Veterans' Appeals (VA Form 9) indicating that she wished only 
to appeal the issue of entitlement to service connection for 
a lower back condition which had been denied by the RO.

In February 1999, the veteran's representative submitted a 
Statement Of Accredited Representation In Appealed Case (VA 
Form 646) indicating that the issue of entitlement to service 
connection for schizophrenia was before the Board.  




Additionally, in July 1999 the veteran provided oral 
testimony at a Video Conference hearing before the 
undersigned Member of the Board.  She indicated that one of 
the issues on appeal was that of entitlement to service 
connection for schizophrenia.

During her testimony, she asserted that following separation 
from service, she was treated by a VA psychiatrist for 
schizophrenia.  She indicated that the VA physician stated 
that her schizophrenia was related to the rape incident in 
service.  She noted first being treated for a psychiatric 
disorder in 1996 when she was diagnosed by VA as having 
schizophrenia.

In June 2000, this matter came before the Board wherein it 
was remanded for additional development.  In its Remand, the 
Board directed that the veteran be contacted and asked to 
provide as much additional detail as possible regarding her 
reported sexual harassment in service.  She was also to have 
been asked to submit alternative sources of information to 
verify the claimed sexual assault(s).  She was to have been 
requested to identify all sources of treatment for her 
psychiatric symptomatology, VA and non-VA, inpatient and 
outpatient, who may possess additional records referable to 
her treatment. 

The Board had also directed that the results of the above 
inquiry were to have been forwarded to the veteran's 
attendant VA psychiatrist for review so that a complete 
rationale supporting the opinion expressed in June 1995 could 
be provided.  The RO was directed to ensure that all 
development mandated by the provisions of M 21-1, M 21-1, 
Part III, paragraph 5.14 (c), as described in Patton v. West, 
12 Vet. App. 272 (1999), was completed in full.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran was informed of the Board's Remand by letter 
dated in June 2000.  She was directed to provide the 
aforestated information, but she failed to respond.  

The veteran was also notified that her claim would be 
returned to the Board's docket by letter dated in September 
2000 in sixty days absent her response, but she failed to 
respond.  The veteran was also scheduled to attend a VA 
psychiatric examination in November 2000, but she failed to 
report as scheduled.

Analysis

As indicated above, the VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument in support of her claim.  

By notifying her on several occasions, and in particular 
subsequent to the Board's Remand of the need for additional 
information and evidence to resolve the appeal, VA is 
presumed to have properly discharged its official duty to 
mail her notice.  See Jones v. West, 12 Vet. App. 98 (1998); 
YT v. Brown, 9 Vet. App. 195, 199 (1996).  There is no clear 
evidence to the contrary to rebut this presumption.  See 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

The Board further notes the Court's decision in Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), which stated that, "[i]n 
the normal course of events, it is the burden of the veteran 
to keep VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of VA to turn up heaven 
and earth to find him."  It is incumbent on the veteran to 
respond to requests for evidence and information.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991) [the "duty to assist" an 
appellant in developing the evidence pertinent to his or her 
claim is not a "one-way street"].  Accordingly, the Board 
will proceed to a decision on the merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in January 
1985 is silent as to a history of schizophrenia prior to her 
entrance into service.  She is therefore presumed to have 
been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  Vanerson v. West, 12 
Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to her having experienced symptoms 
associated with schizophrenia either prior to service, during 
her period of active service, or to a compensable degree 
within one year following her separation therefrom.

The veteran's periodic in-service examination reports all 
show that her psychiatric evaluation was clinically normal 
and there was no indication of personality deviation.

Subsequent to service, the first evidence of a psychiatric 
disorder is not until the mid 1990's, wherein she was 
primarily noted to have a schizophrenia process and a 
personality disorder.

The Board has considered the VA medical records dated from 
May 1996 to September 1996, which suggest that her 
psychiatric disorder is the result of being raped during her 
period of active service.  Unfortunately, as there is no 
evidence of record that the veteran was raped during her 
period of active service, the opinion was based solely upon 
the history as provided by the veteran herself.

A medical diagnosis is only as credible as the history on 
which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993):

Although [the doctor] examined appellant 
on many occasions, there is no indication 
that he formed his opinion [that 
appellant's disability was service-
connected] on a basis separate from 
appellant's recitation of his medical and 
service background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  In this regard, the Board has considered the 
fact that the veteran's service medical records are silent as 
to a psychiatric disorder, as are the records in the year 
following separation therefrom.   When a medial opinion 
relies at least partially on the veteran's rendition of her 
own medical history, the Board is not bound to accept the 
medical conclusions as they have no greater probative value 
than the facts alleged by the veteran.  Id at 233.

There is no evidence of record that the veteran incurred a 
psychiatric disorder during service or that she was raped 
during service.  Any statements of such by the veteran are 
contradicted by the evidence of record.

The Board notes that lay statements have been submitted on 
behalf of the veteran by her spouse, mother and a friend.  It 
was asserted that the veteran's behavior was different when 
she came back from her period of active service and that bad 
things happened to her in service.  Her spouse and mother 
indicated that the veteran confided in them that she had been 
raped during service.  However, the mere allegation by the 
veteran or a lay witness does not constitute probative 
evidence as a lay person is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training, or experience, 
such as diagnosis of a psychiatric disorder or its relevance 
to his current disability.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As indicated hereinabove, in an effort to assist the veteran 
in substantiating her claim, in June 2000, the Board directed 
that the veteran be contacted and asked to provide as much 
additional detail as possible regarding her reported sexual 
harassment in service.  She was directed to submit 
alternative sources of information to verify the claimed 
sexual assault(s) and to identify all sources of treatment 
for her psychiatric symptomatology, VA and non-VA, inpatient 
and outpatient, who may possess additional records referable 
to her treatment.  The veteran failed to respond to the 
requests made by the RO as directed by the Board.  

Additionally, the RO, as directed by the Board in its remand 
of the case, scheduled the veteran for an examination to 
ascertain whether schizophrenia may be associated with active 
service.  She failed to report for such examination.  The 
Board has no alternative but to consider the appellant's 
claim on the basis of the evidence of record.  38 C.F.R. 
§ 3.655.  The record is devoid of any competent medical 
opinion linking the appellant's post service reported 
schizophrenia to her period of active service.

Although the Board has no reason to doubt the veteran's 
sincerity, as indicated above, she has not presented the 
required evidence that her psychiatric disorder was 
manifested as a result of her period of active service.  The 
service medical records are devoid of any indication of a 
psychiatric disorder, and there is no evidence of record that 
the current psychiatric disability was manifested to a 
compensable degree within one year following her separation 
from service.  Finally, there is no competent evidence of 
record that the veteran was raped multiple times during her 
period of active service.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a psychiatric disorder that is related to her 
period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests that schizophrenia can be 
associated with service.  Accordingly, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for schizophrenia.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

